Title: To John Adams from Jedidiah Morse, 2 December 1815
From: Morse, Jedidiah
To: Adams, John


				
					Respected & dear sir,
					Charlestown Decr. 2d. 1815
				
				I am confined to my house with the epidemic cold—& much enfeebled by it. I cannot refrain, however, just thanking you for your two last very valuable letters—to me, with my views, peculiarly valuable—The No. of Histories published & in contemplation, of this country, & of our war, is no discouragement to me—as the one whh I contemplate is to be of a different character from either of them—it is to be a history of the interpositions of divine Providence in behalf of our country—It is to have a more religious cast than other histories, & one of course more appropriate to my profession. It will be necessary, however, for me to acquaint myself with all other histories, as far as I can—& I shall esteem it a particular favor, if you will put me in a way to obtain any of them, whh I do not possess that are valuable to my purpose—As you were particularly acquainted with the occurrences, not only in the origin, but in the progress of the War, I will thank you just to note any, particularly remarkable, referring to any documents, whh may exist, whh containing the details—My little strength is exhausted—Please to accept for yourself & Mrs Adams, the best respects of Mrs Morse, & your obdt. & / obliged friend & servt
				
					Jedh Morse
				
					
				
			